ACCEPTED
                                                                                   03-15-00020-CV
                                                                                           5315960
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             5/18/2015 10:05:59 AM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                            Case No. 03-15-00020-CV

                                                         FILED IN
                                                  3rd COURT OF APPEALS
                       IN THE COURT OF APPEALS         AUSTIN, TEXAS
                   FOR THE THIRD DISTRICT OF TEXAS5/18/2015 10:05:59 AM
                            AUSTIN, TEXAS             JEFFREY D. KYLE
                                                           Clerk

                                JAMES V. LONG,
                                       Appellant,
                                           v.
                     SOUTHWEST FUNDING, LP, ET AL.,
                                       Appellees.


               Appealed from the 126th Judicial District Court of
                            Travis County, Texas
                       Cause No. D-1-GTN-10-003483


    APPELLEES’ UNOPPOSED JOINT MOTION FOR EXTENSION OF
                    TIME TO FILE BRIEFS

 

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellees, Southwest Funding, L.P., IndyMac Mortgage Services, OneWest Bank,

FSB, and Deutsche Bank National Trust Company (“Appellees”) file this

unopposed joint motion for extension of time to file Appellees’ briefs, and in

support show as follows:



APPELLEES’ UNOPPOSED JOINT MOTION                                   PAGE 1 OF 4
FOR EXTENSION OF TIME TO FILE BRIEFS
 
      1.     This is an appeal from the Trial Court’s order granting traditional and

no-evidence summary judgment for Appellees on Appellant’s claims against them

and on Deutsche Bank’s counterclaim against Appellant.

      2.     Appellant filed his Notice of Appeal on or about January 6, 2015.

      3.     Appellant’s brief was originally due on March 20, 2015, and after

receiving an unopposed thirty day extension of time, Appellant filed his brief on

April 20, 2015.

      4.     Appellees’ briefs are currently due on May 21, 2015. Appellees seek

an extension of time until June 22, 2015, within which to file and serve their briefs

and record excerpts.

      5.     The requested extension is not sought for purposes of delay only, but

so that justice may be served in this action. Specifically, Appellees’ respective

counsel requests an extension of time to file their briefs due to the fact that the

undersigned counsel has overlapping deadlines that has prevented their full

attention to this case by the current response deadline.

      6.     As a result, Appellees’ respective counsel will not have sufficient time

to complete preparation of Appellees’ briefs by May 21, 2015. Accordingly,

Appellees request an extension of time of until June 22, 2015, to file their briefs in

order that Appellees will have an adequate time to prepare their briefs.



APPELLEES’ UNOPPOSED JOINT MOTION                                          PAGE 2 OF 4
FOR EXTENSION OF TIME TO FILE BRIEFS
 
      7.     This is Appellees first request for an extension of time to file their

briefs. No further requests for extension of time are anticipated.

                                       Prayer

      Appellees, Southwest Funding, L.P., IndyMac Mortgage Services, OneWest

Bank, FSB, and Deutsche Bank National Trust Company, respectfully request that

the Court grant an extension of time until June 22, 2015, within which Appellees

must file and serve their respective briefs and record excerpts in this appeal.

Respectfully Submitted,                            Respectfully Submitted,

/s/ Bradley E. McLain                              /s/ Brian P. Casey
J. Garth Fennegan                                  Brian P. Casey
Texas Bar I.D. 24004642                            State Bar No. 00793476
gfennegan@settlepou.com                            Casey Law Group
Daniel P. Tobin                                    6836 Bee Caves Rd.
Texas Bar I.D. 24046978                            Building 3, Suite 303
dtobin@settlepou.com                               Austin, Texas 78746
Lauren E. Hayes                                    (512) 617-6409
Texas Bar I.D. 24081961                            (888) 530-9616 (fax)
lhayes@settlepou.com                               bcasey@caseylawtex.com
Bradley E. McLain
Texas Bar No. 24041453                             ATTORNEY FOR APPELLEE,
bmclain@settlepou.com                              SOUTHWEST FUNDING, LP

SETTLEPOU
3333 Lee Parkway, Eighth Floor
Dallas, Texas 75219
(214) 520-3300
(214) 526-4145 (Facsimile)

ATTORNEYS FOR APPELLEES, INDY
MAC MORTGAGE SERVICES, ONEWEST
BANK, FSB AND DEUTSCHE BANK
NATIONAL TRUST CO.
APPELLEES’ UNOPPOSED JOINT MOTION                                           PAGE 3 OF 4
FOR EXTENSION OF TIME TO FILE BRIEFS
 
                                         Certificate of Conference

       I hereby certify that on May 14, 2015, I conferred with counsel for Appellant
on the substance of this motion, and counsel for Appellant stated he is unopposed
to the motion.

                                                             /s/ Lauren E. Hayes
                                                             Lauren E. Hayes


                                             Certificate of Service

      I certify that this document was served in accordance with the Appellate
Rules of Civil Procedure on May 18, 2015, by the manner indicated upon the
following persons:

Via Electronic Service                                       Via Electronic Service

James D. Pierce                                              Brian P. Casey
1 Sugar Creek Center 1080                                    Casey Law Group
Sugar Land, Texas 77478                                      6836 Bee Caves Rd.
                                                             Building 3, Suite 303
Attorney for Appellant                                       Austin, Texas 78746

                                                             Attorney for Appellee,
                                                             Southwest Funding L.P.




                                                             /s/ Bradley E. McLain
                                                             Bradley E. McLain
          

 

 
DMS-#700462-v1-Appellees_Motion_for_Extension_of_Time.docx




APPELLEES’ UNOPPOSED JOINT MOTION                                                     PAGE 4 OF 4
FOR EXTENSION OF TIME TO FILE BRIEFS